Citation Nr: 1209471	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-26 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for right ear hearing loss disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to April 1963.  

At the outset, the Board of Veterans' Appeals (BVA or Board) notes the matter was previously before the Board in December 2011 and was remanded for further action at the RO level.  The Board's review of the file shows that the remand directives were complied with and a supplemental statement of the case issued in January 2012.  The matter has been returned to the Board and is now ready for appellate disposition. 


FINDINGS OF FACT

1.  By rating decision in October 2006, the RO denied the Veteran's claim of service connection for right ear hearing loss disability; the Veteran was furnished notice of the decision and notice of appellate rights and procedures, but he did not file a notice of disagreement or submit new and material evidence within one year. 

2.  Evidence received subsequent to the October 2006 rating decision is cumulative of evidence of record in October 2006 and does not relate to an unestablished fact necessary to substantiate the right ear hearing loss claim. 


CONCLUSIONS OF LAW

1.  The October 2006 rating decision denying service connection for right ear hearing loss disability is final.  38 U.S.C.A. § 7105(c) (West 2002). 

2.  New and material evidence has not been received to reopen the Veteran's claim of service connection for right ear hearing loss disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a). 

The notice requirements apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; (3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006). 

The RO provided the appellant pre-adjudication notice by letter dated April 2007.  The notification complied with the specificity requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the five elements of a service connection claim; Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a claim and the relative duties of VA and the claimant to obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court addressed directives consistent with VCAA with regard to new and material evidence.  The Court stated that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473   (2006). 

In short, VA must notify a claimant of the evidence and information that is necessary to reopen the claim and VA must notify the claimant of the evidence and information that is necessary to establish his entitlement to the underlying claim for the benefit sought by the claimant.  In addition, VA's obligation to provide a claimant with notice of what constitutes new and material evidence to reopen a service connection claim may be affected by the evidence that was of record at the time that the prior claim was finally denied.  In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Therefore, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  Such notice as required by Kent was provided by the April 2007 letter.  The Board does acknowledge that the April 2007 letter incorrectly stated that the appeal period had expired.  However, the Board declines to find that this mistake in the April 2007 letter in any manner prevented the one-year appeal period from running.  The appeal period is set by statute, and the notice letter sent to the Veteran in connection with the October 2006 rating decision which initially denied the claim clearly and accurately informed the Veteran that he had one year to file a notice of disagreement.  There is no indication that this represented Veteran was prejudiced by the error in the April 2007 letter.  Moreover, the essential item of evidence missing in this case (audiological evidence or right ear hearing loss as defined by 38 C.F.R. § 3.385) would require a negative determination regardless of whether the appeal is considered to arise from the October 2006 rating decision or the August 2007 rating decision.  It is not shown that the Veteran was prejudiced by any such technical notice deficiency.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  To the extent the notice be deemed insufficient, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

Duty to Assist 

VA has obtained service treatment records, assisted the appellant in obtaining evidence, and afforded the appellant the opportunity to give testimony at a Board hearing.  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claims files, and the Veteran has not contended otherwise.  As new and material evidence has not been received to reopen the claim, there is no duty to afford the Veteran an examination.  38 C.F.R. § 3.159(c)(4)(iii).  Nevertheless, the record shows that the Veteran was afforded an audiological examination in June 2009.

I. Criteria

The underlying issue before the Board involves a claim of entitlement to service connection. Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran filed his claim for bilateral hearing loss and tinnitus in January 2006.  The Board notes that left ear hearing loss and tinnitus have already been service-connected.  The only issue now before the Board is the right ear hearing loss. 

By rating decision in October 2006, the RO denied the claim of service connection for right ear hearing loss disability because the Veteran's right ear hearing acuity did not meet the regulatory definition of hearing loss disability set forth in 38 C.F.R. § 3.385.  The Veteran was furnished notice of the denial and notice of the one year period to file a notice of disagreement by letter in October 2006.  In April 2007, the Veteran submitted a communication asking that his hearing loss claim be reopened.  He also submitted additional evidence at that time. 

The Board's review of the April 2007 communication leads the Board to find that it did not constitute a notice of disagreement since it did not reasonably express an intent for appellate review.  See 38 C.F.R. § 20.201.  Moreover, although the evidence submitted in April 2007 was within one year of the October 2006 decision, such evidence was not new and material.  The evidence did not include any audiological evidence showing that the criteria of 38 C.F.R. § 3.385 had been met.  In fact, it does not appear that such evidence was even pertinent to hearing loss.  Since the evidence was not new and material, it did not effectively prevent the finality of the October 2006 rating decision.  See Bond v. Shinseki, 659 F.3d 1361 (Fed. Cir. 2011); 38 C.F.R. § 20.304.  

The RO considered the new evidence and request to reopen, but denied the request by rating decision in August 2007.  The Veteran filed a notice of disagreement in March 2008, and the present appeal ensued. 

Governing regulations provide that an appeal consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200.  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C.A. § 7103; 38 C.F.R. § 20.1100.

A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  The Secretary must reopen a finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

At this point the Board stresses to the Veteran that hearing loss disability is defined by 38 C.F.R. § 3.385 which was set forth earlier in this decision.  The underlying reason for the RO denial is that audiological examination simply have not shown that the Veteran's hearing acuity meets this regulatory definition of hearing loss disability for VA compensation purposes.  Review of the evidence shows that audiological examinations have consistently shown no such right ear hearing loss disability.  Hence, the only new evidence which the Veteran could submit would be a report of audiological examination of the right ear showing the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Looking to the evidence, a March 2006 private audiogram revealed pure tone thresholds in the right ear, in decibels, as follows: 20 decibels at 500 Hertz; 15 decibels at 1000 Hertz; 20 decibels at 2000 Hertz; 15 decibels at 3000 Hertz; and 35 decibels at 4000 Hertz.  Speech recognition was 96 percent. 

Upon VA examination in June 2006, pure tone thresholds in the right ear, in decibels, were as follows: 10 decibels at 500 Hertz; 15 decibels at 1000 Hertz; 10 decibels at 2000 Hertz; 15 decibels at 3000 Hertz; and 25 decibels at 4000 Hertz.  Speech recognition was 96 percent. 

A March 2008 private audiogram revealed pure tone thresholds in the right ear, in decibels, as follows: 15 decibels at 500 Hertz; 10 decibels at 1000 Hertz; 15 decibels at 2000 Hertz; 15 decibels at 3000 Hertz; and 25 decibels at 4000 Hertz.  Speech recognition was 100 percent. 

Upon VA examination in June 2009, pure tone thresholds in the right ear, in decibels, were as follows: 5 decibels at 500 Hertz; 5 decibels at 1000 Hertz; 15 decibels at 2000 Hertz; 10 decibels at 3000 Hertz; and 30 decibels at 4000 Hertz.  Speech recognition was 96 percent. 

An April 2010 private audiogram showed pure tone thresholds in the right ear, in decibels, were as follows: 15 decibels at 500 Hertz; 10 decibels at 1000 Hertz; 15 decibels at 2000 Hertz; 15 decibels at 3000 Hertz; and 30 decibels at 4000 Hertz.  Speech recognition was 100 percent. 

In short, a hearing loss disability has not been shown.  38 C.F.R. §§  3.307, 3.309, 3.385.  

The Board is cognizant that the Veteran maintains that he has suffered from right ear hearing problems since service, and that the Veteran is competent to report his symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.   See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board cannot give great weight and credibility to the Veteran's account in light of the evidence that a right ear hearing loss disability has not been shown for VA compensation purposes.  

Should the Veteran obtain evidence in the future showing hearing loss disability as defined by 38 C.F.R. § 3.385, he may always submit such evidence and request that his claim be reopened. 


ORDER

New and material evidence has not been received to reopen the claim of entitlement to service connection for right ear hearing loss disability.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


